UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 20, 2013 CHARTER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) United States 001-34889 58-2659667 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 1233 O. G. Skinner Drive, West Point, Georgia (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (706) 645-1391 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The 2013 Annual Meeting of Stockholders of Charter Financial Corporation (the Company) was held on February 20, 2013 (the Annual Meeting). The matters considered and voted on by the Companys shareholders at the Annual Meeting and the vote of the shareholders was as follows: Matter 1. The election of Curti M. Johnson and Edward D. Smith to serve as directors for a three-year term and until their successor are elected and qualified. Nominee Shares Voted For Shares Withheld Broker Non-Votes Curti M. Johnson Edward D. Smith Matter 2. The ratification of the appointment of Dixon Hughes Goodman LLP as the Companys independent public accounting firm for the year ending September 30, 2013. Shares Voted For Shares Voted Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARTER FINANCIAL CORPORATION (Registrant) Date: February 26, 2013 By: /s/Curtis R. Kollar Curtis R. Kollar Chief Financial Officer
